DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 30 September 2022, which was responsive to the 27 July 022 final Office action (the “Final Office Action”) as well as the advisory action of 29 September 2022.
With the request, Applicant has amended claims 1, 5-6, 9-10, 15, 19 and 21-22.
Claims 1-3, 5-12 and 14-22 are pending. Claims 1, 10 and 19 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Objections
The Final Office Action’s objection to claim 5 is withdrawn in view of Applicant’s amendments to that claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Jing et al. (CN 105975397) (art of record – hereinafter Jing) in view of Chakraborty et al. (US 2013/0117611) (art of record – hereinafter Chakraborty) in view of Jones “Dependency Testing with TestNG” (art of record – hereinafter Jones) in view of Mehra et al. (US 2019/0266020) (art made of record – hereinafter Mehra).


NOTES: (1) Jing is in Chinese. A machine translation is made of record and citations below refer to that translation. (2) Jones is a webpage and therefore has no page numbers. Pages of Jones cited herein refer to the copy of Jones in the file record.
	

As to claim 1, Jing discloses a system comprising: 
a processor; (e.g., Jing, par. [0079]: the steps of the method or algorithm in the embodiments can be implemented by a software module executed by a processor) and 
a memory including instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]: the software module can be placed in RAM) to:
subsequent to determining the assignments, executing the sequence of testing phases on the target software item to test for errors relating to the target software item, (e.g., Jing, Fig. 1 and associated text, par. [0048]: S120 set the dependency parameter between each test group [phase]; par. [0049]: test group 2 is executed before test group 1 is executed; par. [0052]: S140. Execute each test case according to the test parameters to realize the test of the system [testing necessarily is “for errors”]; par. [0057]: to test the software system) 
	executing a testing phase in the sequence of testing phases on the target software item (see immediately above)
wherein executing the testing phase on the target software item involves:
two or more software tests assigned to the testing phase (see above)
executing the two or more software tests in sequence to one another during the testing phase (e.g., Jing, Fig. 1 and associated text, par. [0050]: S130. Set the execution sequence parameters of each test case in [assigned to] the test group [subsequent to setting the dependencies between groups at s120, see figure]; par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic])
	Jing does not explicitly disclose to obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; to determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests that correspond to a same dependency level in the dependency hierarchy; determining that two or more software tests conflict with one another based on a combined resource consumption associated with the two or more software tests exceeding a predefined limit; or based on determining that the two or more software tests conflict with one another, execute the two or more software tests in sequence to one another.
However, in an analogous art, Chakraborty discloses to:
obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; (e.g., Chakraborty, par. [0005] discloses testing of applications; par. [0052] discloses once the user specifies test cases along with their specification is received by the input module 101, a dependency module 102 communicates with the input module to extract dependencies from the inputted specifications; par [0041]: a set of test cases TS={TC1; TC2;:::; TCn}; a dependency d(1;2) is defined as TC1 depends on TC2) 
determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests that correspond to a same dependency level in the dependency hierarchy; (e.g., Chakraborty, Fig. 3 and associated text, par. [0063]: after applying the scheduling algorithm, three slots are created for the first partition [see figure, each slot of the first partition being a phase, the tests (unique subset) assigned to slot 2 are dependent (as shown by the graph structures) on the tests assigned to slot 1 and the tests assigned to slot 3 are dependent on the tests assigned to slot 2. The dependencies of a particular test case are the corresponding subpart of the dependency information]; par. [0057] discloses a scheduler 104 is employed to maintain the order of executions of these dependent test cases. The test cases can be distributed across a set of groupings or levels [i.e., the above slots], i.e., test cases in level 1 can be safely executed once test cases of level 1-1 are completed, creating a partial order [hierarchy] amongst levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses assigning tests to phases and executes tests within a phase in a sequence based on dependencies, by incorporating assigning tests to the phases based on corresponding subparts of dependency information indicating which tests are dependent on others and a dependency level in a dependency hierarchy, as taught by Chakraborty, as Chakraborty would provide the advantage of a means of ensuring safe execution of the test cases. (See Chakraborty, par. [0057]).
Further, in an analogous art, Jones discloses: 
wherein executing the sequence of testing phases involves:
	executing a testing phase in the sequence of testing phases to generate a set of test outputs, wherein the set of test outputs includes a failure of at least on software test assigned to the testing phase; (e.g., Jones, p. 11 for dependsOnGroups Attribute, we specify an array of Strings describing the group that our Test Method [test] depends on. The following is a comment screenshot: The list of groups this method depends on. Every method member [test] of one of these groups is guaranteed to have been invoked before this method [i.e., the group is a first testing phase and “this method” is another testing phase]; p. 12: the deployment FAILED [see code, the deployQA1Environment Test Method (test) in the “deploy” group (phase) failed]) and
executing another testing phase in the sequence of testing phases based on the set of test outputs, the other testing phase being configured to skip or flag a software test assigned to the other testing phase based on the failures of the at least one software test; (e.g., Jones, p. 11: the following is a comment screenshot: if any of these methods was not a SUCCESS, this method will not be run and will be flagged as a SKIP; p. 12: All of the Test Methods (test1, test2, test3) depend on a deploy to the QA1 Environment. Therefore, the deployment must PASS before each Test Method can execute. As a result, all Test Methods are SKIPPED because the deployment FAILED [output a failure]. The following Test Results display one Pass, one Failure and three Skips [see code and results, test1, test2 and test3 are dependent on the “deploy” group, so executing that group is one phase, executing test1, test2 and test3 is another. The deployQAEnvironment Test Method (test) in the “deploy” group (phase) fails and as a result, test1, test2 and test3 (tests assigned to the other testing phase) are skipped]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes a sequence of testing phases on a target item by incorporating executing the phases to generate a failure output of a test assigned to the phase and executing another testing phase based on the output that skips tests assigned to the other testing phase based on the failure, as taught by Jones, as Jones would provide the advantage of a mean of avoiding misleading test results. (See Jones, p. 2 par. 2). 
Further still, in an analogous art, Mehra discloses:
determining that two or more tasks conflict with one another based on a combined resource consumption associated with the two or more tasks exceeding a predefined limit; (e.g., Mehra, par. [0023]: server 120 executes jobs to perform certain tasks; par. [0030]: tool 125 may determine that a job in list 150A and the job in list 150B cause conflict because both jobs are scheduled to run at overlapping times and have resource requirements 155 that total more than the system resources available on server 120; par. [0040]: a third job to be scheduled at 2 P.M. List 150D may indicate a fourth job to be scheduled to execute at 2 P.M.; par. [0041]: tool 125 may determine that the third job and the fourth job have a conflict. These jobs may conflict with each other because they have been requested to be executed at the same times. When these jobs execute at the same time, they may consume more resources than server 120 has available) and 
based on determining that the two or more tasks conflict with one another, executing the two or more tasks in sequence to one another (e.g., Mehra, par. [0042]: to resolve the conflict, tool 125 proposes new times. Message 165C proposes a new time of 1 P.M. for the third job. Fourth message 165D proposes a time of 2 P.M. for the fourth job; par. [0039]: tool 125 allows server 120 to execute all jobs at their scheduled times without fear of overload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of tests during a testing phase taught by Jing, by determining that two tasks (e.g., the tests of Jing) to be executed conflict with one another based on their combined resource consumption exceeding a predefined limit and based on the conflict, executing the two tasks to be executed in sequence to one another, as taught by Mehra, as Mehra would provide a means of preventing execution failures. (See Mehra, par. [0041]).

As to claim 5, Jing/Chakraborty/Jones/Mehra discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
tests assigned to the other testing phase (see rejection of claim 1 above) and
executing two or more software tests during the other testing phase (see rejection of claim 1 above).
Jing does not explicitly disclose wherein the memory further includes instructions executable by the processor for causing the processor to determine that two or more tests assigned to the other testing phase do not conflict with one another and based on determining that the two or more tests do not conflict with one another, execute the two or more tests in parallel during the other testing phase.
However, in an analogous art, Mehra discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Mehra, par. [0026]) to 
determine that two or more tasks do not conflict with one another; (e.g., Mehra, Fig. 3 element 325 and associated text, par. [0055]: in step 325, tool 125 determines whether there is a conflict between the first job and the second job; par. [0057]: tool 125 determines that there is no conflict) and 
based on determining that the two or more tasks do not conflict with one another, execute the two or more tasks in parallel to one another (e.g., Mehra, par. [0040]: a third job to be scheduled at 2 P.M. List 150D may indicate a fourth job to be scheduled to execute at 2 P.M.; par. [0030]: if there is no conflict, then the job can be scheduled as requested; par. [0039]: tool 125 allows server 120 to execute all jobs at their scheduled times [in parallel because they execute at the same time]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of tests during a testing phase taught by Jing, by incorporating determining that two tasks (e.g., the tests of Jing) to be executed do not conflict with one another and executing them in parallel based on that determination, as taught by Mehra, as Mehra would provide a means of executing the tasks at their preferred times. (See Mehra, par. [0030]). Executing tests/tasks in parallel would also provide a means of faster execution.

As to claim 6, Jing/Chakraborty/Jones/Mehra discloses the system of claim 1 (see rejection of claim 1 above), and further discloses: 
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to:
perform each testing phase in the sequence of testing phases on the target software item; (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed; par. [0057]: the testing method can test the software system) 
performing the sequence of testing phases on the target software item; (see immediately above) 
Jing does not explicitly disclose: subsequent to performing the sequence of testing phases generate an output indicating which of the software tests passed, failed, and were skipped during the sequence of testing phases.  
However, in an analogous art, Jones discloses:
subsequent to performing the sequence of testing phases, generate an output indicating which of the software tests passed, failed, and were skipped during the sequence of phases (e.g., Jones, p. 12 par. 1: the following Test Results display one Pass, one Failure and three Skips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses performing testing on a software item by executing a sequence of test phases on a software item, by incorporating generating an output indicating which tests passed, failed and were skipped during the sequence of phases subsequent to the performing the sequence of phases, as taught by Jones, as Provost would provide the advantage of a means of presenting results of the testing to a user. (See Jones, p. 12 par. 1).

As to claim 7, Jing/Chakraborty/Jones/Mehra discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to perform each respective testing phase in the sequence of testing phases by, for each respective testing phase in the sequence of testing phases:
completing the unique subset of software tests assigned to the respective testing phase prior to transitioning to a next testing phase in the sequence of testing phases (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed)

As to claim 8, Jing/Chakraborty/Jones/Mehra discloses the system of claim 1 (See rejection of claim 1 above) but Jing does not explicitly disclose wherein the software tests exclude unit tests.
However, in an analogous art, Jones discloses:
  wherein the software tests exclude unit tests (e.g., Jones, p. 8 last par.: the following snippet has 3 methods belonging to multiple groups [see code snippet at p. 15-19, one group is labeled “unit”, only one test is shown belonging to that group but the implication is that any number of tests may belong to a group]; p. 10 par. 1: we can exclude groups [which, as noted, can include a group of “unit” tests]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses executing a series of software tests, by excluding unit tests, as taught by Jones, as Jones would provide the advantage of a means of excluding such tests at runtime. (See Jones, p. 10).

As to claim 10, the limitations of this claim are limitations substantially the same as limitations already recited in claim 1. Accordingly, it is rejected for substantially the same reasons. 

As to claim 14, it is a method claim having limitations substantially the same as those of claim 5. Accordingly, it is rejected for substantially the same reasons. 

As to claim 15, it is a method claim having limitations substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a method claim having limitations substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons. 

As to claim 17, it is a method claim having limitations substantially the same as those of claim 8. Accordingly, it is rejected for substantially the same reasons. 

As to claim 19, it is a medium claim having limitations substantially the same as those of claim 10. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Jing, include:
a non-transitory computer-readable medium comprising program code, wherein the non-transitory computer-readable medium is hardware, and wherein the program code is executable by a processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including (See rejection of claim 1 above).

Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Jones (“Dependency Testing with TestNG”) in view of Mehra (US 2019/0266020) in further view of Arguelles (US 2014/0365827) (art of record – hereinafter Arguelles).

As to claim 2, Jing/Chakraborty/Jones/Mehra discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to: 
perform each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) by:
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
However, in an analogous art, Arguelles discloses:
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage [subsequent meaning it hasn’t been executed yet]. The test input data for the subsequent stage is sent to the subsequent test; par. [0021]: each of stages 130a-130c may convert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and note that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

As to claim 3, Jing/Chakraborty/Jones/Mehra/Arguelles discloses the system of claim 2 (see rejection of claim 2 above), but Jing does not explicitly disclose wherein sharing the respective set of test outputs with the subsequent testing phase involves storing the respective set of test outputs in a data structure stored in a volatile memory device, the data structure being shared among the respective testing phase and the subsequent testing phase.
However, in an analogous art, Arguelles discloses: 
wherein sharing the respective set of test outputs with the subsequent testing phase involves storing the respective set of test outputs in a data structure stored in a volatile memory device, the data structure being shared among the respective testing phase and the subsequent testing phase (e.g., Arguelles, par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test. The output of the particular stage is designated as test input data. The test input data for the subsequent stage is sent to the subsequent test; Fig. 2 and associated text, par. [0029]: test B 240b stores in test data storage 250 output data 260b by sending a test-to-repository communication 265b; par. [0030]: test C requests test input data from test data repository service 245. Test C receives test input data 230c “(e.g., a copy of data 225b stored on test data storage 250 after receipt by test data repository service 245 in test-to-repository communication 265b)”; par. [0069]: system memory 1120 may be implemented using static random access memory (SRAM) [volatile memory device]. Instructions and data, such as those described above, are shown within memory 1120 as instructions 1125 and data storage 1135; par. [0071]: data storage 1135 may include data in data structures used by components of the test data repository, test data storage, tests and/or web service under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests in assigned phases, by incorporating sharing test outputs between phases by storing the outputs in data structures of a volatile memory device, as taught by Arguelles. Sharing the test outputs in a shared data structure would provide a means of testing multi-stage data processing (see Arguelles, [0004]) and storing data in a non-volatile memory such as SRAM would be faster than storing it other memory such as a hard disk.

As to claim 11, it is a method claim having limitations substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons. 

As to claim 12, it is a method claim having limitations substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons. 

As to claim 20, Jing/Chakraborty/Jones/Mehra discloses the system of claim 19 (see rejection of claim 19 above), Jing further discloses further comprising program code that is executable by the processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including: 
receiving in input indicating the target item is to be tested the target software item to be tested; (e.g., Jing, par. [0057]: the testing method can test the software system; par. [0053]: test parameters input by the user; par. [0049]: each test group needs to know when to execute; “therefore, it is necessary to set the difference between each test group. Dependency parameter” [i.e., dependency parameters (input) indicate when to tests are to execute]; par. [0079]: steps in the embodiments can be implemented by a software module [also input] executed by a processor)
in response to receiving the input, testing for errors relating to the target software item by performing each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0052]: execute each test case according to the acquired test parameters; par. [0079]: steps in the embodiments can be implemented by a software module executed by a processor; par. [0004]: tests to discover defects; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) wherein performing each respective testing phase involves: 
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose wherein performing each respective testing phase involves: executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
Further, in an analogous art, Arguelles discloses:
wherein performing each respective testing phase involves: 
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage. The test input data for the subsequent stage is sent to the subsequent test [i.e., the output of a test is received before the subsequent test is executed]; par. [0021]: each of stages 130a-130c may covert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and not that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Jones (“Dependency Testing with TestNG”) in view of Mehra (US 2019/0266020) in further view of Beans et al. (US 8,561,036) (art made of record – hereinafter Beans).

As to claim 9, Jing/Chakraborty/Jones/Mehra discloses the system of claim 8 (see rejection of claim 8 above), Jing further discloses wherein the dependency information is generated by a user (e.g., Jing, par. [0016]: the test parameters entered by the user through the configuration file; par. [0048]: the dependency parameter) but does not explicitly disclose wherein the dependency information is stored in files associated with the software tests.  
However, in analogous art, Beans discloses:
wherein the dependency information is stored in files associated with the software tests (e.g., Beans, col. 6 ll. 12-22: the reports 106 may contain additional information, either as part of a single file or a group of related files. For example, the reports may include dependencies in the test case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user stored in a single file associated with software tests, by incorporating storing the dependency information in multiple files associated with the software tests, as taught by Beans. The dependency information must be stored somewhere and Tenev shows that dependency information can be stored in multiple files instead of a single file as in Jing and achieve the same result. (See M.P.E.P. § 2143(I)(B) and Beans at col. 6 ll. 12-22). 

As to claim 18, Jing/Chakraborty/Jones/Mehra discloses the method of claim 10 (see rejection of claim 10 above) Jing further discloses:
wherein the assignments are determined based on dependency information that is generated by a user (e.g., Jing, par. [0029]: the first parameter obtaining unit is configured to obtain the test parameters input by the user through the configuration file; par. [0048]: the dependency parameter; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed).
Jing/Chakraborty/Jones/Mehra does not explicitly disclose dependency information that is stored in files associated with the software tests.
However, in an analogous art, Beans discloses:
dependency information that is stored in files associated with the software tests (e.g., Beans, col. 6 ll. 12-22: the reports 106 may contain additional information, either as part of a single file or a group of related files. For example, the reports may include dependencies in the test case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user stored in a single file associated with software tests, by incorporating storing the dependency information in multiple files associated with the software tests, as taught by Beans. The dependency information must be stored somewhere and Tenev shows that dependency information can be stored in multiple files instead of a single file as in Jing and achieve the same result. (See M.P.E.P. § 2143(I)(B) and Beans at col. 6 ll. 12-22). 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Jones (“Dependency Testing with TestNG”) in view of Mehra (US 2019/0266020) in further view of Stokes (US 2019/0034320) (art made of record – hereinafter Stokes).

As to claim 21, Jing/Chakraborty/Jones/Mehra discloses the method of claim 10 (see rejection of claim 10 above) but Jing does not explicitly disclose wherein executing the sequence of testing phases further comprises: initiating the testing phase of the sequence of testing phases; subsequent to initiating the testing phase, deploying a database or service required by a test in the testing phase; performing the test using the database or service; subsequent to performing the test, maintaining the database or service for use by a subsequent testing phase int eh sequence of testing phases rather than shutting down the database or service; and performing another test in the subsequent testing phase using the database or service.
However, in an analogous art, Stokes discloses wherein executing the sequence of testing phases (see below and figure 14, note that “Provision VM”, “Snapshot VM” and a first iteration of “Test Case N”, “Gather Results” and “Test complete” are one phase, and that a second iteration of “Test Case N”, “Gather Results” and “Test plan complete” is another) further comprises: 
initiating the testing phase of the sequence of testing phases; (e.g., Stokes, par. [0041]: the test plan is sent to the agent where it is transformed into executable steps)
subsequent to initiating the testing phase, deploying a database or service required by a test in the testing phase; (e.g., Stokes, par. [0041]: the test plan is sent to the agent where it is transformed into executable steps. The agent starts the provisioning [deploying] phase of the test and clones the VM from the library. The clone is powered on and configured. After configuring is complete, the agent takes a base snapshot of the configured VM for subsequent test cases; par. [0055]: provisioning is defined as the configuration of the machine under test, to include loading the OS, installing software and performing other preparations; par. [0031]: configuration will install any applications designated; par. [0027]: applications utilized for testing [these applications being or including services]; par. [0024]: described herein is a method for testing of software on a VM configuration of virtualized Windows, Linux, Android and mobile OS, among others [Windows also necessarily comprises services]) 
performing the test using the database or service; (e.g., Stokes, Fig. 14 and associated text, par. [0041] following the steps defined in the test plan, the agent completes the initial test case, gathers the result files, determines the success of the test and stores the results. par. [0024]: described herein is a method for testing of software on a VM configuration)
subsequent to performing the test, maintaining the database or service for use by a subsequent testing phase in the sequence of testing phases rather than shutting down the database or service; (e.g., Stokes, Fig. 14 and associated text, par. [0041]: at the end of each test case, it automatically restores the system to the base snapshot. Once the snapshot is restored, it commences the nest [sic] test case. The process of reverting the snapshot, executing test cases and gathering results is repeated until all test cases are completed [see figure, the VM (which includes services, see above) is not destroyed (shut down) until the test plan is complete]) and
performing another test in the subsequent testing phase using the database or service (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test phases of Jing/Chakraborty/Jones, which comprise a plurality of tests, by incorporating deploying a service in a testing phase after it is initiated and maintaining the service for use by a test in a subsequent phase, as taught by Stokes, as Stokes would provide the advantage of a means of achieving rapid throughput of multiple tests. (See Stokes, par. [0041]).

As to claim 22, it is a system claim having limitations substantially the same limitations as claim 21. Accordingly it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196